UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
-------------------------------------------------------x
SIROB IMPORTS INC.,

                                Plaintiff,
                                                               MEMORANDUM & ORDER
                  - against -                                    19-CV-314 (PKC) (CLP)

MOUNT VERNON FIRE INSURANCE
COMPANY,

                                Defendant.
-------------------------------------------------------x
PAMELA K. CHEN, United States District Judge:

        Plaintiff Sirob Imports Inc. seeks a declaratory judgment that Defendant Mount Vernon

Fire Insurance Company must cover and defend a Fair Labor Standards Act (“FLSA”) and New

York Labor Law (“NYLL”) lawsuit brought against Plaintiff beyond the $100,000 sub-limit

coverage contained in the endorsement to Plaintiff’s employment practices liability insurance

policy with Defendant. Plaintiff and Defendant now cross-move for summary judgment. (Dkts.

18, 20.) For the reasons set forth below, the Court grants Defendant’s motion for summary

judgment and denies Plaintiff’s cross-motion.

                                              BACKGROUND

I.      Undisputed Facts 1

        On July 29, 2013, Defendant issued an employment practices liability insurance policy (the

“Policy”) and a “Fair Labor Standards Act Sub-Limit Endorsement” (the “Endorsement”) to



        1
         The Court draws the following facts from the parties’ submissions on their cross-motions,
including their Joint Stipulation of Undisputed Material Facts. (Joint Stipulation of Undisputed
Material Facts (“56.1 Statement”), Dkt. 20-3.) Any citation to the 56.1 Statement incorporates by
reference the documents cited therein. Where relevant, however, the Court may cite directly to
the underlying document.

                                                           1
Plaintiff for the period of July 30, 2013 to July 30, 2014. (56.1 Statement, Dkt. 20-3, ¶ 1; Exhibit

A, Dkt. 20-3, at ECF 2 6.) The Policy and the Endorsement were then renewed several times to

cover the period from July 30, 2014 to July 30, 2018. (56.1 Statement, Dkt. 20-3, ¶¶ 2–5.)

Paragraph I.A. of the Policy provides that Defendant

       will pay on behalf of [Plaintiff] Loss in excess of the Retention 3 not exceeding the
       Limit of Liability shown on the Policy Declarations for which this coverage applies
       that [Plaintiff] shall become legally obligated to pay because of Claims first made
       against [Plaintiff] during the Policy Period . . . for Wrongful Acts . . . .

(Exhibit A, Dkt. 20-3, at ECF 9.) “Claim” is defined as “(1) any written notice received by

[Plaintiff] that any person or entity intends to hold [Plaintiff] responsible for a Wrongful Act; or

(2) any proceeding initiated against [Plaintiff] . . . seeking to hold [Plaintiff] responsible for a

Wrongful Act . . . .” (Id.) “Wrongful Act” is defined as “any actual or alleged act” of

discrimination, harassment, retaliation, wrongful termination, workplace tort, or other specifically

prescribed violations.   (Id. at ECF 11.)      “‘Workplace Tort’ means any actual or alleged

employment-related: (1) misrepresentation; or (2) negligent supervision, training or evaluation; or

(3) wrongful discipline; or (4) wrongful deprivation of a career opportunity; or (5) failure to

enforce written policies and procedures relating to a Wrongful Act.” (Id.) Exclusion B(9) of the

Policy provides that Defendant shall not be liable to make payment

       in connection with any Claim made against [Plaintiff] arising out of, directly or
       indirectly resulting from or in consequence of, or in any way involving . . . (9)

       2
        Citations to “ECF” refer to the pagination generated by the Court’s CM/ECF docketing
system and not the document’s internal pagination.
       3
         “Retention” is “similar to a deductible.” Columbia Cas. Co. v. Neighborhood Risk Mgmt.
Corp., No. 14-CV-48 (AJN), 2016 WL 4467548, at *1 (S.D.N.Y. Aug. 22, 2016); see also
Pettibone v. WB Music Corp., No. 17-CV-2569 (RJS), 2018 WL 1441395, at *4 n.2 (S.D.N.Y.
Mar. 21, 2018) (“[I]n the insurance context, the terms retention and deductible . . . are used
interchangeably.” (internal quotation marks and citation omitted)), vacated and remanded on other
grounds, 767 F. App’x 145 (2d Cir. 2019). Under the Policy, the Retention is $5,000. (Exhibit A,
Dkt. 20-3, at ECF 8.)

                                                 2
        actual or alleged violations of the Fair Labor Standards Act, any amendments
        thereto, or any similar provisions of any federal, state or local law[ ](except the
        Equal Pay Act); or improper wages or wage disputes due to misclassification of
        Employees as exempt or non[]exempt; or misrepresentation involving any
        Employee’s status as exempt or nonexempt.

(Id. at ECF 12.)

        The Endorsement provides that

        [Defendant] will pay on behalf of [Plaintiff] a sub-limit of liability of $100,000 in
        excess of the Retention for all Loss and Defense Costs combined that [Plaintiff]
        shall become legally obligated to pay because of Claims first made against
        [Plaintiff] during the Policy Period . . . for any actual or alleged violation of the
        federal Fair Labor Standards Act, any amendments thereto, or the provisions of any
        similar federal, state or local law regulating minimum wage, working hours,
        overtime, child labor, record keeping and other matters regulated under the federal
        Fair Labor Standards Act including misclassification of or misrepresentation to
        Employees under these laws. This sub-limit does not apply to or restrict the Limit
        of Liability . . . for Claims alleging violations of the Equal Pay Act.

(Id. at ECF 20.) The Endorsement amends the definition of “Wrongful Act” in the Policy to

include “violation of the federal Fair Labor Standards Act, any amendments thereto, or the

provisions of any similar federal, state or local law regulating minimum wage, working hours,

overtime, child labor, record keeping and other matters regulated under the federal Fair Labor

Standards Act[.]” (Id.) The Endorsement also deletes Exclusion B(9) “in its entirety for purposes

of coverage provided by this endorsement only.” (Id.)

        On May 19, 2015, two of Defendant’s employees, Edgar Guevara and Lorena M. Guevara,

individually and on behalf of various classes, filed a federal lawsuit against Plaintiff and its owners,

Nick Boboris and Peter Boboris (the “Sirob Defendants”) in this district (the “Liability Action”).

(56.1 Statement, Dkt. 20-3, ¶ 6.) The operative complaint in the Liability Action asserts claims

for overtime wages under the FLSA (Count I), overtime wages under the NYLL (Count II), straight

wages under the NYLL (Count III), spread of hours pay under the NYLL (Count IV), and wage

notice violations under the NYLL (Count V). (Exhibit G, Dkt. 20-3, at ECF 128–31.) Upon


                                                   3
notification of the Liability Action, Defendant agreed in a letter dated December 21, 2017 to

defend the Sirob Defendants, subject to a reservation of rights. (56.1 Statement, Dkt. 20-3, ¶ 9.)

II.    Procedural History

       Plaintiff commenced this action on January 16, 2019, requesting a declaratory judgment

that Defendant is liable for the Liability Action beyond the $100,000 of coverage in the

Endorsement. (Complaint, Dkt. 1.) Plaintiff and Defendant then cross-moved for summary

judgment. The parties’ motions were fully briefed on August 9, 2019. (Dkts. 18, 20.) The Court

heard oral argument on the parties’ cross-motions on February 13, 2020. (See Feb. 13, 2020

Minute Entry.)

                                   STANDARD OF REVIEW

       Summary judgment is appropriate where the submissions of the parties, taken together,

“show[] that there is no genuine dispute as to any material fact and the movant is entitled to

judgment as a matter of law.” Fed. R. Civ. P. 56(a); see Anderson v. Liberty Lobby, Inc., 477 U.S.

242, 251–52 (1986) (stating that summary judgment inquiry is “whether the evidence presents a

sufficient disagreement to require submission to a jury or whether it is so one-sided that one party

must prevail as a matter of law”). A dispute of fact is “genuine” if “the [record] evidence is such

that a reasonable jury could return a verdict for the nonmoving party.” Anderson, 477 U.S. at 248.

       The initial “burden of establishing the absence of any genuine issue of material fact” rests

with the moving party. Zalaski v. City of Bridgeport Police Dep’t, 613 F.3d 336, 340 (2d Cir.

2010) (per curiam) (citation omitted). Once this burden is met, however, the burden shifts to the

non-moving party to put forward some evidence establishing the existence of a question of fact

that must be resolved at trial. Spinelli v. City of New York, 579 F.3d 160, 166–67 (2d Cir. 2009);

see also Celotex Corp. v. Catrett, 477 U.S. 317, 322–23 (1986). A mere “scintilla of evidence” in



                                                 4
support of the non-moving party is insufficient; “there must be evidence on which the jury could

reasonably find for the non-movant.” Hayut v. State Univ. of N.Y., 352 F.3d 733, 743 (2d Cir.

2003) (internal quotation marks, citation, and alterations omitted).       In other words, “[t]he

nonmoving party must come forward with specific facts showing that there is a genuine issue for

trial.” Caldarola v. Calabrese, 298 F.3d 156, 160 (2d Cir. 2002) (internal quotation marks,

citation, and emphasis omitted).

       In determining whether a genuine issue of fact exists, the Court must resolve all ambiguities

and draw all reasonable inferences against the moving party. Major League Baseball Props., Inc.

v. Salvino, Inc., 542 F.3d 290, 309 (2d Cir. 2008). The Court also construes any disputed facts in

the light most favorable to the non-moving party. See Adickes v. S. H. Kress & Co., 398 U.S. 144,

157–59 (1970). However, “the mere existence of some alleged factual dispute between the parties

will not defeat an otherwise properly supported motion for summary judgment.” Anderson, 477

U.S. at 247–48 (emphasis omitted). “The same standard of review applies when the court is faced

with cross-motions for summary judgment.” Lauria v. Heffernan, 607 F. Supp. 2d 403, 407

(E.D.N.Y. 2009) (internal quotation marks and citation omitted). When evaluating cross-motions

for summary judgment, the Court reviews each party’s motion on its own merits and draws all

reasonable inferences against the party whose motion is under consideration. Morales v. Quintel

Entm’t, Inc., 249 F.3d 115, 121 (2d Cir. 2001).

                                          DISCUSSION

       Defendant argues that the five claims in the Liability Action are covered by the

Endorsement and are therefore subject to the $100,000 limit. (Defendant’s Memorandum of Law,

(“Def.’s Br.”), Dkt. 18-5, at 13–22.) Plaintiff argues that the NYLL claims set forth in Counts III-




                                                  5
V 4 of the Liability Action are not covered by the Endorsement, but are covered by the Policy.

(Plaintiff’s Memorandum in Support (“Pl.’s Br.”), Dkt. 20-4, 3–8.) The parties agree that there

are no material facts in dispute and that resolution of this case by summary judgment is appropriate.

(See 56.1 Statement, Dkt. 20-3; see also Def.’s Br., Dkt. 18-5, at 12.)

        “In New York, 5 insurance policies are interpreted according to general rules of contract

interpretation.” Am. Commercial Lines LLC v. Water Quality Ins. Syndicate, 679 F. App’x 11, 13

(2d Cir. 2017) (summary order) (internal quotation marks and citation omitted). “[A]ll writings

which form part of a single transaction and are designed to effectuate the same purpose must be

read together, even though they were executed on different dates and were not all between the

same parties.” Madeleine, L.L.C. v. Casden, 950 F. Supp. 2d 685, 695 (S.D.N.Y. 2013) (internal

quotation marks, citation, and alteration omitted). “[I]n construing an endorsement to an insurance

policy, the endorsement and the policy must be read together, and the words of the policy remain

in full force and effect except as altered by the words of the endorsement.” CGS Indus., Inc. v.

Charter Oak Fire Ins. Co., 720 F.3d 71, 84 (2d Cir. 2013) (internal quotation marks, citation, and

alteration omitted).

       “[A]n insurance contract is interpreted to give effect to the intent of the parties as expressed

in the clear language of the contract.” Nat’l Union Fire Ins. Co. v. Travelers Indem. Co., 210 F.

Supp. 2d 479, 485 (S.D.N.Y. 2002) (quoting Village of Sylvan Beach v. Travelers Indem. Co., 55

F.3d 114, 115 (2d Cir. 1995)). “An unambiguous provision of the contract should be given its

plain and ordinary meaning and the contract should be construed without reference to extrinsic


       4
         Although Count II also sets forth a NYLL claim seeking overtime wages, Plaintiff does
not argue that Count II is covered by the Policy, as opposed to the Endorsement.
       5
          The parties do not dispute that the Policy and Endorsement are subject to New York law.
(Pl.’s Br., Dkt. 20-4, at 8–12 (citing New York law); Def.’s Br., Dkt. 18-5, at 12 (same).)

                                                  6
evidence.” Olin Corp. v. Am. Home Assurance Co., 704 F.3d 89, 99 (2d Cir. 2012) (internal

quotation marks and citation omitted). “Words and phrases in a contract are to be given their plain

meaning and the contract is to be construed to give full meaning and effect to all of its provisions.”

Am. Commercial Lines LLC, 679 F. App’x at 14 (internal quotation marks and citation omitted).

“Courts must avoid interpretations that render contract provisions meaningless or superfluous.”

Madeleine, 950 F. Supp. 2d at 695 (internal quotation marks and citation omitted).

       “[W]hether the language of a contract is unambiguous and, if so, what construction is

proper,” are questions of law. Seiden Assocs., Inc. v. ANC Holdings, Inc., 959 F.2d 425, 429 (2d

Cir. 1992) (citations omitted); accord Am. Commercial Lines LLC, 679 F. App’x at 14 (“The initial

interpretation of the contract and whether its terms are ambiguous are questions of law for the

court to decide.” (citation omitted)). “Contract language is not ambiguous unless it is reasonably

susceptible of more than one interpretation, and a court makes this determination by reference to

the contract.” Nat’l Union Fire, 210 F. Supp. 2d at 485 (quoting Banque Arabe et Internationale

D’Investissement v. Md. Nat’l Bank, 57 F.3d 146, 152 (2d Cir. 1995)).

       If a court concludes a provision in an insurance contract is ambiguous, it may
       consider extrinsic evidence to ascertain the parties’ intent at the formation of the
       contract. If the extrinsic evidence fails to establish the parties’ intent, courts may
       apply other rules of contract interpretation, including New York’s rule of contra
       proferentem, 6 according to which ambiguity should be resolved in favor of the
       insured.

Olin Corp., 704 F.3d at 99 (citations omitted).

       “Under New York law, the insured bears the burden [] of establishing coverage under a

policy . . . .” Uvino v. Harleysville Worcester Ins. Co., 708 F. App’x 16, 20 (2d Cir. 2017)


       6
          “The entire Latin expression of this rule is: ‘Verba chartarum fortius accipiunter contra
proferentem.’ This expression translates into English as: ‘Contract terms will be most strongly
interpreted against the drafter.’” Balanoff v. 83 Maiden L.L.C., No. 98-CV-6442 (RPP), 2000 WL
16947, at *8 n.3 (S.D.N.Y. Jan. 10, 2000).

                                                  7
(summary order); accord Morgan Stanley Grp. Inc. v. New England Ins. Co., 225 F.3d 270, 276

(2d Cir. 2000) (“It is well established under New York law that a policyholder bears the burden of

showing that the insurance contract covers the loss.” (collecting cases)). Once the insured

establishes coverage, “[the] insurer bears the burden of proving that an exclusion applies.” Ment

Bros. Iron Works Co., Inc. v. Interstate Fire & Cas. Co., 702 F.3d 118, 121 (2d Cir. 2012).

I.      The Policy Does Not Provide Coverage for NYLL Claims

        Plaintiff argues that Counts III-V of the Liability Action, which allege NYLL claims, are

not covered by the Endorsement, but rather are covered by the Policy as claims for a “wrongful

act.” 7 Plaintiff’s reasoning is that, because the Policy provides coverage for any “actual” wrongful

act, if the Liability Action complaint alleges facts “that can bring the matter within” the definition

of one of the wrongful acts—even if no claim for this act is asserted—the Policy provides coverage

for the entire action. Based on this interpretation of the Policy, Plaintiff argues that the complaint’s

allegations that the two employees bringing the Liability Action were terminated establish an

“actual” wrongful or retaliatory termination, and that the Policy therefore covers the Liability

Action. (Plaintiff’s Response, Dkt. 20-7, at 9–10.) The Court disagrees.

        The language of the Policy is clear. The Policy provides coverage for claims, not for any

tort that might be asserted based on the allegations in the complaint. The coverage provision of

the Policy, Paragraph I.A., plainly states that Defendant

        will pay on behalf of [Plaintiff] Loss in excess of the Retention not exceeding the
        Limit of Liability shown on the Policy Declarations for which this coverage applies
        that [Plaintiff] shall become legally obligated to pay because of Claims first made
        against [Plaintiff] during the Policy Period . . . for Wrongful Acts[.]



        7
         As previously discussed, the Policy defines a “Wrongful Act” as “any actual or alleged
act” of discrimination, harassment, retaliation, wrongful termination, workplace tort, or other
specifically prescribed violations. (Exhibit A, Dkt. 20-3, at ECF 11.)

                                                   8
(Exhibit A, Dkt. 20-3, at ECF 9 (emphasis added).) The term “claim” is clearly defined in the

Policy as “any written notice” or “any proceeding” “seeking to hold [Plaintiff] responsible for a

Wrongful Act” (id.), which includes an “actual or alleged act” (id. at ECF 11). Plaintiff relies on

this definition of wrongful act, which includes both “actual or alleged” acts, and attempts to

distinguish “actual” from “alleged” acts by defining the former as being established by any

collection of facts that could be “proven during the litigation of the underlying action” and the

latter being based on the claims actually raised, or “alleged,” in the lawsuit. 8 (Plaintiff’s Response,

Dkt. 20-7, at 10.) This interpretation, on its face, is nonsensical and not supported by anything in

the Policy. 9 It would make no sense for Defendant to issue a policy where the scope of coverage

depended on a legal analysis of all claims a plaintiff might be able to bring, where that plaintiff

has failed to do so or indicate an intent to do so. That is why Paragraph I.A. of the Policy limits

coverage to “Claims first made against [Plaintiff]”, and the Policy defines “Claims” as “any written

notice received by [Plaintiff] that any person or entity intends to hold [Plaintiff] responsible for a

Wrongful Act[,] or any proceeding initiated against [Plaintiff] seeking to hold [Plaintiff]

responsible for a Wrongful Act[.]” (Exhibit A, Dkt. 20-3, at ECF 9 (emphasis added); id. (stating

that Defendant “will pay on behalf of [Plaintiff] Loss . . . that [Plaintiff] shall become legally

obligated to pay because of Claims first made against [Plaintiff] during the Policy Period . . . .”)


        8
         This is, at least, the Court’s best understanding of Plaintiff’s argument. Furthermore, the
Court notes that Plaintiff’s argument does not appear to be based on the fact that the definition of
“Workplace Tort” also refers to an “actual or alleged” tort, including misrepresentation, negligent
supervision, training or evaluation, wrongful discipline, wrongful deprivation of a career
opportunity, and failure to enforce written policies and procedures relating to a Wrongful Act.
(56.1 Statement, Dkt. 20-3, at ECF 9–10.) However, even if this other reference to an “actual”
tort were part of Plaintiff’s argument, the result would be the same.
        9
         Indeed, the logical interpretation of the Policy’s use of the terms “actual” and “alleged”
in Paragraph III.S. is to indicate that all wrongful act claims brought against Defendant are covered,
regardless of whether they prove to be meritorious (“actual”) or not (“alleged”).

                                                   9
See Atlas Partners, LLC v. STMicroelectronics, Int’l N.V., No. 14-CV-7134 (VM), 2015 WL

4940126, at *5 (S.D.N.Y. Aug. 10, 2015) (“[A] contract should not be interpreted to produce a

result that is absurd, commercially unreasonable or contrary to the reasonable expectations of the

parties.” (internal quotation marks and citations omitted)). It is this critical language in Paragraphs

I.A. and III.B. that Plaintiff ignores and that dooms his argument that Counts III-V of the Liability

Action are covered under the Policy because the complaint contains factual allegations that could

establish a “Wrongful Act,” even though no such claim has been made.

       The Court also finds that Defendant has no obligation under the Policy to indemnify or

defend Plaintiff with respect to any of the five claims in the Liability Action. Though Plaintiff

points to factual allegations in the complaint about the two lead plaintiffs being terminated from

their employment, there is no claim in the Liability Action for wrongful termination or the failure

to enforce policies or procedures relating to the same. 10 Therefore, the Liability Action does not

assert a claim for a Wrongful Termination or a Workplace Tort, and Defendant has no obligation

to indemnify or defend Plaintiff in connection with the Liability Action under the Policy. Cf.

Century 21, Inc. v. Diamond State Ins. Co., 442 F.3d 79, 82–83 (2d Cir. 2006) (“[A] defense

obligation may be avoided only where there is no possible factual or legal basis on which an

insurer’s duty to indemnify under any provision of the policy could be held to attach.” (internal

quotation marks and citation omitted)).



       10
           Furthermore, the complaint in the Liability Action merely alleges that the two employees
bringing the action were terminated on a certain date and does not contain any allegations
suggesting that those terminations were wrongful or retaliatory. (See Exhibit G, Dkt. 20-3, at ECF
124–26.) More specifically, the complaint does not allege that the plaintiffs were terminated in
retaliation for complaining about the FLSA and NYLL violations alleged in the Liability Action.
(See id. at ECF 124–26.) Mere speculation that the plaintiffs in the Liability Action could or might
seek to amend their complaint to bring claims covered by the Policy is insufficient to bring the
Liability Action within the coverage of the Policy.

                                                  10
       Plaintiff’s other arguments fail as well. Plaintiff argues that the complaint alleges, as a

violation of NYLL, the Sirob Defendants’ failure to properly calculate employee hours and failure

to provide notice of wage statements, “which could be potentially construed as a covered ‘failure

to enforce written policies and procedures relating to any Wrongful Act[.]’” (Plaintiff’s Response,

Dkt. 20-7, at 10.) This argument again ignores the plain language of the Policy. Not every act

that is “wrongful” in the colloquial sense is a “Wrongful Act.” Rather, the Policy specifically

defines “Wrongful Act” as an act of discrimination, harassment, retaliation, wrongful termination,

or workplace tort (which, in turn, is defined as misrepresentation; negligent supervision, training

or evaluation; wrongful discipline; wrongful deprivation of a career opportunity; or failure to

enforce written policies and procedures relating to a Wrongful Act). (Exhibit A, Dkt. 20-3, at ECF

11.) The failure to properly calculate hours and provide wage notices has nothing to do with a

failure to enforce written policies or procedures relating to any of these acts, and thus this NYLL

claim does not trigger coverage under the Policy.

       Plaintiff’s argument also ignores the Policy’s explicit exclusion of coverage for “actual or

alleged violations of the Fair Labor Standards Act, any amendments thereto, or any similar

provisions of any federal, state or local law,” set forth in Exclusion B(9) of the Policy. (Id. at ECF

12.) At oral argument, Plaintiff’s counsel argued, in part, that the exclusion provision in the Policy

would have no meaning if FLSA and NYLL claims had not been covered under the Policy. The

Court disagrees; rather, the Court finds that the exclusion was added for the purpose of eliminating

any ambiguity—such as Plaintiff is attempting to create here—regarding the lack of coverage for

these claims. “It is not surprising that a document, especially one drafted by an insurance

company, would use a ‘belt and suspenders’ approach, using definitional language to avoid

inclusion of coverage and also adding language of exclusion.” Citizens Ins. Co. v. Risen Foods,



                                                 11
LLC, 880 F.3d 73, 79 (2d Cir. 2018). Under such circumstances, “there [is] no coverage by reason

of lack of inclusion.” NGM Ins. Co. v. Blakely Pumping, Inc., 593 F.3d 150, 154 (2d Cir. 2010)

(internal quotation marks and citation omitted). 11

       Lastly, the Court rejects Plaintiff’s argument that Exclusion B(9)’s reference to “violations

of the Fair Labor Standards Act, any amendments thereto, or any similar provisions of any federal,

state or local law” (Exhibit A, Dkt. 20-3, at ECF 12 (emphasis added)) does not cover NYLL

violations, because the NYLL provides for these causes of action, whereas the FLSA does not.

The Court finds, as discussed infra, that there is no ambiguity in the Policy’s use of the term

“similar” in Exclusion B(9) to encompass all of the various federal, state and local laws that, like

the FLSA, impose wage-and-hour requirements.

       Thus, the Court finds that the Policy, by its plain and unambiguous terms, disclaims

coverage for the Liability Action, in which only FLSA and NYLL claims have been brought.

II.    The Endorsement Provides Coverage for FLSA and NYLL Claims

       Based on the language of the Policy and the Endorsement, when read together, it is also

plain that the Endorsement supplements the Policy with limited coverage for FLSA and other labor

law claims, which are otherwise not covered by the Policy. The Endorsement does this by: (1)

deleting from the Policy Exclusion B(9), which disclaims coverage, in relevant part, for “violations



       11
           Plaintiff argues that Defendant failed to preserve the defense that the Policy does not
afford coverage in Defendant’s December 21, 2017 letter, in which Defendant agreed to defend
Plaintiff subject to a reservation of rights. (Plaintiff’s Response, Dkt. 20-7, at 9.) However, “the
waiver doctrine is inapplicable if the issue is the existence or non-existence of coverage. If the
rule were otherwise, the insured would be allowed to extend its coverage beyond what was
originally bargained for.” Nat’l Union Fire Ins. Co., 210 F. Supp. 2d at 485 (internal quotation
marks and citations omitted); accord NGM Ins. Co., 593 F.3d at 154 (“[T]here was no coverage
‘by reason of lack of inclusion,’ and thus no notice of disclaimer was required.” (internal quotation
marks and citation omitted)). Because Defendant’s argument is the non-existence of coverage
under the Policy, the waiver doctrine is inapplicable.

                                                 12
of the Fair Labor Standards Act . . . or any similar provisions of any federal, state or local law”

(Exhibit A, Dkt. 20-3, at ECF 12); (2) providing coverage of up to $100,000 for “any actual or

alleged violation of the federal Fair Labor Standards Act, . . . or the provisions of any similar

federal, state or local law regulating minimum wage, working hours, overtime, child labor, record

keeping and other matters regulated under the federal Fair Labor Standards Act” (id. at ECF 20);

and (3) adding these FLSA and other related violations to the definition of Wrongful Acts in the

Policy (id.).

        Although the language used in Exclusion B(9) and the Endorsement to describe the scope

of the FLSA and related claims varies slightly, it is clear that, read in tandem, the Endorsement

provides what the Policy disclaims and that the two provisions are intended to be coterminous.

Notably, Exclusion B(9) and the Endorsement specify certain FLSA-type claims using similar

terminology. (Compare Exclusion B(9), Exhibit A, Dkt. 20-3, at ECF 12 (disclaiming coverage

for “improper wages or wage disputes due to misclassification of Employees as exempt or

non[]exempt; or misrepresentation involving any Employee’s status as exempt or nonexempt”),

with the Endorsement, Exhibit A, Dkt. 20-3, at ECF 20 (providing coverage for claims of

“misclassification of or misrepresentation to Employees under [FLSA and similar] laws”).)

Furthermore, both Exclusion B(9) and the Endorsement expressly exclude from coverage Equal

Pay Act claims. (Id. at ECF 12, 20.) The clear intent of each provision is, on the one hand, to

exclude coverage in the Policy for labor law claims authorized by the FLSA and similar federal,

state, and local labor laws, and, on the other hand, to provide limited coverage in the Endorsement

for the same types of FLSA and other labor law claims. Thus, the differences in the language used

in Exclusion B(9) and the Endorsement to describe the scope of disclaimer/coverage are




                                                13
immaterial, and do not contradict the plain and unambiguous reading of the scope of these

provisions as being coterminous.

       The Court next finds that all of the Liability Action’s claims, alleging FLSA and NYLL

violations, are covered under the Endorsement. In its motion briefing, Plaintiff argued that,

because the NYLL claims in Counts III-V do not have a counterpart under the FLSA, they are not

“similar” to FLSA claims and thus are not covered by either the Endorsement or Exclusion B(9).

(Pl.’s Br., Dkt. 20-4, at 5–8; Plaintiff’s Response, Dkt. 20-7, at 3.) At oral argument, however,

Plaintiff changed its position and agreed that, if the Court finds that the NYLL claims are not

covered by the Policy, then such claims are covered by the Endorsement. Although Plaintiff’s

concession moots the question of whether the Endorsement covers the claims in the Liability

Action, given the Court’s finding that Counts III-V are not covered by the Policy, the Court

nonetheless sets forth its analysis of this issue and its finding that the Endorsement does, in fact,

cover all of the claims, including the NYLL claims in Counts III-V, in the Liability Action.

       The NYLL is “the state analogue” to the FLSA, Fermin v. Las Delicias Peruanas Rest.,

Inc., 93 F. Supp. 3d 19, 34 (E.D.N.Y. 2015) (internal quotation marks and citation omitted), and it

“mirrors the FLSA in most aspects,” Jemine v. Dennis, 901 F. Supp. 2d 365, 375 (E.D.N.Y. 2012).

Thus, generally speaking, the NYLL regulates similar matters to the FLSA.

       Here, even though the Endorsement uses “similar” as a shorthand reference to the myriad

of federal, state, and local laws that, like the FLSA, regulate labor matters, the Endorsement also

specifies some of those common areas of regulation, e.g., “minimum wage, working hours,

overtime, child labor, record keeping and other matters.” (Exhibit A, Dkt. 20-3, at ECF 20.) In

fact, Counts III-V of the Liability Action are based on NYLL provisions that regulate employee

compensation, which is not only a central component of the FLSA, but is also expressly included



                                                 14
in the Endorsement’s description of “similar” state labor law provisions—i.e., those regulating

minimum wage, overtime, and record keeping—covered by the Endorsement.

       Plaintiff argues that the Endorsement’s use of the word “similar” is ambiguous and should

be interpreted in favor of the insured to mean that the FLSA and the NYLL provisions must

function in a similar way for the NYLL claims to be covered by the Endorsement. 12 (Pl.’s Br.,

Dkt. 20-4, at 10–12.) However, in this context, the Court finds no ambiguity in the word “similar”

as referring to the “state analogue” of the FLSA, given the largely co-extensive scope of FLSA

and NYLL regulations, and the Endorsement’s listing of “similarly” regulated matters, which

includes the NYLL claims in the Liability Action. 13

       Therefore, the Court finds that the Endorsement provides coverage up to the limit of

$100,000 for all of the FLSA and NYLL claims alleged in the Liability Action.

                                          CONCLUSION

       For the reasons stated above, the Court grants Defendant’s motion for summary judgment

and denies Plaintiff’s cross-motion. Plaintiff’s complaint is dismissed with prejudice. The Clerk

of Court is respectfully directed to enter judgment and close the case.


       12
          Ironically, an interpretation favoring Plaintiff as the insured would appear to be one
granting broader, not no, coverage as to the NYLL claims under the Endorsement. However, the
Court addresses this argument in the context of Plaintiff’s overarching position that coverage exists
for the NYLL claims under the Policy rather than under the Endorsement.
       13
           Plaintiff objects, both in its brief and at oral argument, to Defendant’s reliance on Payless
Shoesource, Inc. v. Travelers Cos., Inc., 585 F.3d 1366 (10th Cir. 2009), and Admiral Ins. Co. v.
Kay Auto. Distribs., Inc., 82 F. Supp. 3d 1175 (C.D. Cal. 2015), for the proposition that similar
exclusion clauses in employment practices liability insurance policies exclude claims under both
the FLSA and state law. The Court finds both cases factually distinguishable and does not rely on
them. In turn, Plaintiff relies on Cal. Dairies Inc. v. RSUI Indem. Co., 617 F. Supp. 2d 1023 (E.D.
Cal. 2009), which found with respect to an exclusion clause that the phrase, “similar provisions”
of state law, refers to only those provisions regulating the same matters as the FLSA. However,
Cal. Dairies is inapposite, because the court there was examining an exclusion clause, whereas the
Court here is examining the existence of coverage.

                                                  15
                                 SO ORDERED.

                                 /s/ Pamela K. Chen
                                 Pamela K. Chen
                                 United States District Judge
Dated: March 31, 2020
       Brooklyn, New York




                            16
